In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-21-00038-CR


                             EX PARTE MAURICE ELLISON

   ORIGINAL PROCEEDING ON APPLICATION FOR WRIT OF HABEAS CORPUS

                                      March 9, 2021
                             MEMORANDUM OPINION
                      Before QUINN, C.J., and PIRTLE and DOSS, JJ.


       Appearing pro se, Maurice Ellison filed an application for writ of habeas corpus

with this Court seeking to set aside a final felony conviction. According to the habeas

application, Ellison was convicted of capital murder in 1982 by the 249th District Court of

Johnson County, Texas.


       An intermediate court of appeals does not have original habeas corpus jurisdiction

in criminal law matters. See TEX. GOV’T CODE ANN. § 22.221(d) (West Supp. 2020)

(limiting original habeas jurisdiction of intermediate appellate courts to civil matters); Ex

parte Hawkins, 885 S.W.2d 586, 588 (Tex. App.—El Paso 1994, orig. proceeding) (per

curiam). Habeas jurisdiction in criminal proceedings rests with the Court of Criminal
Appeals, the district courts, and the county courts. TEX. CODE CRIM. PROC. ANN. art. 11.05

(West 2015); Ex parte Hawkins, 885 S.W.2d at 588. Only the Court of Criminal Appeals

has authority to grant post-conviction habeas relief in felony cases. See TEX. CODE CRIM.

PROC. ANN. art. 11.07 (West 2015); Ex parte Alexander, 685 S.W.2d 57, 60 (Tex. Crim.

App. 1985).


       Accordingly, we dismiss Ellison’s application for writ of habeas corpus for want of

jurisdiction.


                                                       Per Curiam


Do not publish.




                                            2